
	
		II
		110th CONGRESS
		1st Session
		S. 2301
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2007
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Malachy McAllister, Nicola McAllister,
		  and Sean Ryan McAllister.
	
	
		1.Permanent resident
			 status
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Malachy McAllister, Nicola McAllister, and Sean Ryan
			 McAllister shall each be eligible for an immigrant visa or for adjustment of
			 status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Malachy McAllister, Nicola McAllister, or Sean Ryan
			 McAllister enters the United States before the filing deadline described in
			 subsection (d), he or she shall be considered to have entered and remained
			 lawfully in the United States and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255),
			 as of the date of the enactment of this Act.
			(c)Waiver of
			 Grounds for Removal of, or Denial of Admission
				(1)In
			 generalNotwithstanding sections 212(a) and 237(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a), and 1227(a)), Malachy McAllister, Nicola McAllister, and Sean
			 Ryan McAllister may not be removed from the United States, or denied admission
			 to the United States, by reason of any act of any of such individuals that is a
			 ground for removal or denial of admission and is reflected in the records of
			 the Department of Homeland Security, or the Visa Office of the Department of
			 State, on the date of the enactment of this Act.
				(2)Rescission of
			 outstanding order of removalThe Secretary of Homeland Security
			 shall rescind any outstanding order of removal or deportation, or any finding
			 of deportability, that has been entered against Malachy McAllister, Nicola
			 McAllister, or Sean Ryan McAllister by reason of any act described in paragraph
			 (1).
				(d)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall not
			 apply unless Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister
			 each file an application for an immigrant visa or for adjustment of status,
			 with appropriate fees, not later than 2 years after the date of the enactment
			 of this Act.
			(e)Reduction of
			 Immigrant Visa NumberUpon the granting of an immigrant visa or
			 permanent resident status to Malachy McAllister, Nicola McAllister, and Sean
			 Ryan McAllister, the Secretary of State shall instruct the proper officer to
			 reduce by 3, during the current or next following fiscal year, the total number
			 of immigrant visas that are made available to natives of the country of the
			 aliens’ birth under section 202(a)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1152(a)(2)).
			(f)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe
			 natural parents, brothers, and sisters of Malachy McAllister, Nicola
			 McAllister, and Sean Ryan McAllister shall not, by virtue of such relationship,
			 be accorded any right, privilege, or status under the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
			
